FOURTH DIVISION
                                                                            November 23, 2016




2016 IL App (1st) 153094

No. 1-15-3094

JODIE MITCHELL,                                      )              Appeal from the
                                                     )              Circuit Court of
       Plaintiff-Appellant,                          )              Cook County.
                                                     )
v.                                                   )              12 CH 34218
                                                     )
VILLAGE OF BARRINGTON, an Illinois                   )
municipal corporation,                               )              The Honorable
                                                     )              David B. Atkins,
       Defendant-Appellee.                           )              Judge Presiding.

       JUSTICE HOWSE delivered the judgment of the court, with opinion.
       Justices McBride and Burke concurred in the judgment and opinion.


                                            OPINION

¶1     Plaintiff Jodie Mitchell was employed as a paramedic for defendant Village of

Barrington. In 2007, Mitchell sustained an injury while on the job. The Village eventually

determined that Mitchell’s injury prevented her from being able to perform her duties and

terminated her from that position. Mitchell later sought health care benefits under the Public

Safety Employee Benefits Act (Act) (820 ILCS 320/1 et seq. (West 2012)), and the Village

denied that request, finding she was not covered under the Act. Mitchell subsequently submitted

a formal application for benefits under the Act, and her request was again denied. Mitchell filed

this lawsuit, seeking benefits under the Act. The Village filed a motion for summary judgment

and the trial court granted that motion finding Mitchell’s claims were barred by the doctrine of

laches. Mitchell now appeals the trial court’s ruling on summary judgment.
1-15-3094




¶2                                      Background

¶3      On January 21, 2007, Mitchell responded to a call-for-service at a residential home in

Barrington by driving an ambulance. Upon exiting the ambulance, Mitchell slipped on a patch of

ice and injured her back. Mitchell worked several of her following shift days, but then went on a

medical leave of absence in April 2007.

¶4      The Village terminated Mitchell’s employment in January 2008, issuing her termination

letter on January 29, 2008. In the letter, the Village explained that “you are at maximum medical

improvement, and it appears there will be no significant change in your medical condition in the

foreseeable future.” The letter went on to explain that because of Mitchell’s “ongoing inability to

perform [her] job duties, the Village of Barrington Board of Trustees at its January 28, 2008

Board Meeting acted on a motion authorizing and approving [her] separation from employment.”

¶5      Mitchell disagreed that there would be no significant change in her medical condition and

that the Village “jumped the gun” in terminating her, believing that she would have been able to

come back to work soon.

¶6      After her termination, Mitchell sought health benefits under the Act (820 ILCS 320/1 et

seq. (West 2012)). The Act provides for health benefits for firefighters who suffer catastrophic

injuries in the line of duty. Section 10(a) of the Act states:

                “An employer who employs a full-time law enforcement,

                correctional or correctional probation officer, or firefighter, who,

                on or after the effective date of this Act suffers a catastrophic

                injury or is killed in the line of duty shall pay the entire premium

                of the employer’s health insurance plan for the injured employee,

                the injured employee’s spouse, and for each dependent child of the
                                                   2
1-15-3094


               injured employee until the child reaches the age of majority or

               until the end of the calendar year in which the child reaches the age

               of 25 if the child continues to be dependent for support or the child

               is a full-time or part-time student and is dependent for support.”

               820 ILCS 320/10(a) (West 2012).

¶7     To determine whether Mitchell is eligible for benefits under the Act, it is necessary to

examine the history of Mitchell’s employment with the Village. Mitchell was hired by the

Village on August 1, 1988 as a “paramedic.” At the time of that hire, Mitchell did not participate

in any type of testing process administered by the Village’s Board of Fire and Police

Commissioners as that Board did not exist in 1988. At the time Mitchell was hired, she already

possessed a “Firefighter II” certification from a prior employer. Mitchell was not required to

have that certification for her paramedic position with the Village. When hired, Mitchell worked

a traditional 24-hour on, 48-hour off schedule.

¶8     In 1994, the Village decided to convert its paramedic positions to full-time firefighters.

Accordingly, the Village sent Mitchell and other paramedics a letter in March 1994 offering the

paramedics an opportunity to become sworn full-time “Firefighters/Paramedics” who would be

subject to appointments and promotions by the Village’s Board of Fire and Police

Commissioners. Among other things, the letter clarified that any paramedic that declined the

offer “will continue to be classified as a Civilian Paramedic under the Village’s Pay Plan with

continuing participation in the Illinois Municipal Retirement Fund.” For personal reasons,

Mitchell declined the Village’s offer to become a sworn firefighter/paramedic and thus remained

a civilian paramedic.




                                                  3
1-15-3094


¶9     In June 1999, the Village’s Manager sent Mitchell a letter explaining a potential staffing

concern that had arisen due to the “two-in, two-out” respirator protection standards that had been

promulgated by the U.S. Department of Labor. The letter also confirmed that Mitchell preferred

to remain a civilian paramedic instead of becoming a full-time firefighter.

¶ 10   As a result of the Village’s need to comply with the new “two-in, two-out” regulations

and address Mitchell’s desire to remain a paramedic with her same responsibilities and duties,

the Village offered Mitchell the following arrangement:

               “It has therefore been determined that you may continue as a

               paramedic working a 24/48 hour shift schedule and meet the

               requirements of the standard beyond September 1999 provided you

               are qualified to assist with fire suppression and related duties. The

               Village has determined that in order for you to do so the following

               requirements must be met:

               -      Maintain certification as Firefighter II.

               -      Successfully complete a program of annual training,

               defined by the Fire Chief to meet rescue/fire suppression team

               operations requirements. A portion of this training may be

               provided outside of the normal work schedule.

               -      Successfully demonstrate the ability to meet any standards

               required of a rescuer wearing self-contained breathing apparatus.

               -      Continue to meet all job requirements for that of paramedic

               including that of rescuing persons within burning structures where

               atmospheres are immediately dangerous to life and health.



                                                 4
1-15-3094


¶ 11   On August 11, 1999, then Fire-Chief Danley sent Mitchell a memo that further clarified

that the types of standards that she would be expected to satisfy when assisting with fire

suppression. The memo clarified that “[i]t is intended that you would not normally be assigned as

part of the initial attack crew.” Only firefighter/paramedics would have been assigned to the

“initial attack crew.”

¶ 12   Mitchell ultimately agreed to the arrangement that had been proposed by Village

Manager Irvin, which allowed her to remain a civilian paramedic, and Mitchell’s agreement was

expressed by signing the bottom of the Village Manager’s June 1999 letter.

¶ 13   After 1999, Mitchell remained a civilian paramedic with the Village’s Fire Department.

She was paid in accordance with the wage scales found in the collective bargaining agreements

negotiated between the Village and International Association of Firefighters (Union). The Union

was Mitchell’s exclusive bargaining representative for purposes of negotiating wages, hours, and

other terms and conditions of employment. The Union negotiated hourly rates for Mitchell that

consistently ranged from 7.5% to 9.6% less than the wages for full-time firefighter/paramedics.

In accordance with the lower pay, Mitchell’s duties were less than those of a full-time sworn

firefighter. Mitchell presented no evidence that her job title with the Village was ever changed

from civilian paramedic to full-time firefighter or sworn firefighter/paramedic.

¶ 14    After her injury, Mitchell was represented by an attorney, Thomas Duda, for purposes of

a workers’ compensation claim against the Village. On August 31, 2009, Duda wrote a letter to

the Village’s Human Resources Coordinator, Julie Meyer, regarding “Jodie A. Mitchell v.

Village of Barrington Fire Department, Demand for Payment of Health Premiums per the Act,

820 ILCS 320/10.” In that letter, Duda stated that he represented Mitchell in the workers’

compensation claim against the Village, and then demanded payment by the Village of



                                                 5
1-15-3094


Mitchell’s past and future health insurance premiums pursuant to section 10 of the Act (820

ILCS 320/10 (West 2008)).

¶ 15    In response, on November 3, 2009, the Village’s attorney wrote to Duda, denying the

request for health care premiums pursuant to section 10 and stated: “Ms. Mitchell is not a

firefighter covered by the Act, nor was she a sworn member of the Fire Department. Thus, by

definition, she is not eligible for consideration for this benefit.” The letter went on to state:

“Should you disagree with this position, you are welcome to submit any and all evidence you

have that demonstrates Ms. Mitchell should be covered by the Act. If she is covered, the Village

would of course review her application at that time and determine whether her injury qualifies

her for benefits.”

¶ 16    On March 24, 2011, Duda wrote to the Village to again demand Mitchell’s health care

insurance premiums. Specifically, the letter states: “The undersigned is writing once again now

that the above-captioned claims have been settled to demand payment of health insurance

premium benefits for Jodie A. Mitchell who suffered a catastrophic injury while responding to an

actual emergency on January 21, 2007. Attached is a copy of the previous correspondence

forwarded to your attention with no response. Once again we are demanding for compliance with

statutory obligations by the Village. To date, no ‘decision’ has been communicated to your

former employee or this office.”

¶ 17    On April 1, 2011, the Village’s attorney responded that the Village had responded to the

demand for health premiums back in November 2009, wherein the attorney made it clear that he

did not believe Mitchell was covered by the Act (820 ILCS 320/1 et seq. (West 2012)), because

she was never a sworn employee. The letter went on to state: “We invited you and your client to

submit a response if you disagreed. You never provided a response and, hence, we considered



                                                   6
1-15-3094


the matter closed. We believe your attempt—over a year later—to revive this claim is untimely.

Without waiving our position on this matter, however, should you disagree and truly believe

your client is entitled to benefits, your client is welcome to complete the enclosed application

and submit any and all evidence you have that demonstrates: (i) Ms. Mitchell is covered by the

Act; (ii) she is eligible for benefits, and (iii) this renewed demand is timely.”

¶ 18   On April 4, 2011, Beverly Zak, a representative from Duda’s law office, forwarded the

application to Mitchell to fill out so that it could then be submitted to the Village.

¶ 19    On May 3, 2011, Duda wrote to Mitchell and stated that he had been advised that

Mitchell retained a new attorney, Stanley Jakala, to represent her case to recover health care

premiums pursuant to section 10. The letter then advised that Duda would not be “opening a file

and not undertaking to represent you in this regard in any fashion.”

¶ 20   On September 2, 2011, Mitchell’s new counsel, Jakala, wrote to the Village, advising that

he was now representing Mitchell and that Mitchell was renewing her rights to healthcare

benefits pursuant to the Act. The letter also enclosed Mitchell’s application for Public Safety

Employee Benefits Act benefits, which she had signed and dated on May 21, 2011.

¶ 21   On April 26, 2012, Mitchell’s amended complaint states the Village’s attorney denied her

health insurance benefits based on her Public Safety Employee Benefits Act application.

¶ 22   On September 10, 2012, Mitchell filed her Complaint for Declaratory Judgment against

the Village, seeking health insurance benefits under the Act. She filed a first amended complaint

on April 12, 2013. In the amended complaint, Mitchell alleged that her duties as a licensed

emergency technician/paramedic “were the same as the paramedic duties performed by sworn

paramedics/firefighters who were employed by the Village.” The amended complaint also stated

that Mitchell was “never a sworn firefighter” and that she had been a paramedic for the Village



                                                  7
1-15-3094


for her entire career “without her being appointed to that position by the Fire and Police

Commission of Barrington.”

¶ 23   After the close of discovery, the Village filed a motion for summary judgment on April 7,

2015. In its motion, the Village argued that it was entitled to summary judgment because: (1)

Mitchell’s complaint was barred by the five-year statute of limitations, (2) Mitchell’s deposition

testimony proved that she had not suffered a “catastrophic injury” within the meaning of the Act,

(3) the undisputed record evidence showed that Mitchell was not a full-time sworn firefighter for

eligibility purposes under the Act, and (4) Mitchell was guilty of laches. The motion also argued

that the Village had a rational basis in declining health care benefits to Mitchell, thereby

defeating Mitchell’s equal protection claim. Following briefing and oral arguments on the

motion for summary judgment, the trial court granted summary judgment in favor of the Village

based on its finding that Mitchell’s claim was barred under the doctrine of laches and its finding

that Mitchell failed to prove her constitutional equal protection claim. With respect to laches, the

trial court’s order found that there was a 16-month delay between the time the Village denied

Mitchell’s request for health care benefits pursuant to the Act and the time she reasserted her

request for the health care benefits and filed a formal request. The court found that “[b]ecause

Mitchell inexplicably waited significantly longer than a six month time period to even make an

attempt to reassert her rights, the court finds that such a delay was unreasonable.” With respect to

the equal protection claim, the court found that the Village offered several rational reasons why it

treated civilian paramedics differently than full-time firefighters: “Barrington notes that Mitchell

did not have the same responsibilities, and thus was not exposed to the same dangers, as those

that receive PSEBA benefits in that Mitchell could not enter burning buildings as part of a first

‘attack team’ and she generally did not perform engineer driving and pumping duties on a full-



                                                  8
1-15-3094


time basis.” In granting the Village’s motion for summary judgment on those two grounds, the

trial court did not consider the other arguments the Village made in support of summary

judgment. For the reasons that follow, we affirm the trial court’s ruling granting summary

judgment in favor of the Village.

¶ 24                                          Analysis

¶ 25   Summary judgment is appropriate when the pleadings, depositions, and admissions on

file, together with any affidavits, show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of law. Forsythe v. Clark USA, Inc.,

224 Ill. 2d 274, 280 (2007). The purpose of summary judgment is not to try an issue of fact, but

to determine if one exists. Id. In reviewing a grant of summary judgment, the appellate court will

construe the record strictly against the movant and liberally in favor of the nonmoving party. Id.

Summary judgment should not be allowed unless the moving party’s right to judgment is clear

and free from doubt. Id. If the undisputed facts could lead reasonable observers to divergent

inferences, or if there is a dispute as to a material fact, summary judgment should be denied. Id.

We review a grant of summary judgment de novo. Id. We may affirm a grant of summary

judgment on any basis appearing in the record, “ ‘whether or not the [circuit] court relied on that

basis or its reasoning was correct.’ ” Urban Sites of Chicago, LLC v. Crown Castle USA, 2012 IL

App (1st) 111880, ¶ 21 (quoting Freedberg v. Ohio National Insurance Co., 2012 IL App (1st)
110938, ¶ 26).

¶ 26   In its motion for summary judgment and on appeal, the Village argued that it was entitled

to summary judgment because: (1) Mitchell’s complaint was barred by the five-year statute of

limitations, (2) Mitchell’s deposition testimony proved that she had not suffered a “catastrophic

injury” within the meaning of the Act, (3) the undisputed record evidence showed that Mitchell



                                                  9
1-15-3094


was not a full-time sworn firefighter for eligibility purposes under the Act, and (4) Mitchell was

guilty of laches. The motion also argued that the Village had a rational basis in declining health

care benefits to Mitchell, thereby defeating Mitchell’s equal protection claim. The trial court

found that Mitchell’s claim was barred under the doctrine of laches. On review, the appellate

court reviews the judgment of the court and not the reasons given for that judgment (Nelson v.

Aurora Equipment Co., 391 Ill. App. 3d 1036, 1044 (2009)), and we may affirm the trial court

based on any reason found in the record. Urban Sites of Chicago, LLC, 2012 IL App (1st)
111880, ¶ 21.

¶ 27    On appeal, Mitchell argues that she is entitled to benefits under the Act because she

should be considered a “firefighter” within the meaning of the Act. The Village argued in both

the trial court and on appeal that Mitchell was not eligible for benefits under the Act because she

was not a full-time firefighter or a sworn firefighter/paramedic. We will first consider the issue

of Mitchell’s eligibility for benefits under the Act because the resolution of this issue may be

dispositive of all the issues in this case.

¶ 28    The Act provides enhanced healthcare benefits for full-time firefighters and their families

if the firefighter is killed or suffers a catastrophic injury in the line of duty. Section 10(a) of the

Act states:

                “An employer who employs a full-time law enforcement,

                correctional or correctional probation officer, or firefighter, who,

                on or after the effective date of this Act suffers a catastrophic

                injury or is killed in the line of duty shall pay the entire premium

                of the employer’s health insurance plan for the injured employee,

                the injured employee’s spouse, and for each dependent child of the



                                                   10
1-15-3094


                injured employee until the child reaches the age of majority or

                until the end of the calendar year in which the child reaches the age

                of 25 if the child continues to be dependent for support or the child

                is a full-time or part-time student and is dependent for support.”

                820 ILCS 320/10(a) (West 2012).

The legislature modified the Act to add that the definition of a firefighter included licensed

emergency medical technicians (EMTs) who are sworn members of a public fire department.

Specifically, section 3 of the Act provides: “For the purposes of this Act, the term ‘firefighter’

includes, without limitation, a licensed emergency medical technician (EMT) who is a sworn

member of a public fire department.” 820 ILCS 320/3 (West 2012). We can determine whether

Mitchell was eligible for health benefits under the Act by interpreting the language of the statute.

¶ 29    The rule of statutory construction is to give effect to legislative intent. Solich v. George

and Anna Portes Cancer Prevention Center of Chicago, Inc, 158 Ill. 2d 76, 81 (1994). The

language of the statute is the best indication of legislative intent. Id. If the language is clear and

unambiguous, we give the terms their ordinary meaning and interpret the language without

reference to extrinsic materials. Chestnut Corp. v. Pestine, Brinati, Gamer, Ltd., 281 Ill. App. 3d
719, 723 (1996). The presence of surplusage should not be presumed in statutory construction

and each word, clause, or sentence must, if possible, be given some reasonable meaning.

Hirschfield v. Barrett, 40 Ill. 2d 224, 230 (1968); Stroger v. Regional Transportation Authority,

201 Ill. 2d 508, 524 (2002) (a statute must be construed as a whole and, if possible, in a manner

such that no term is rendered meaningless or superfluous).

¶ 30    First, Mitchell presented no evidence that her job classification with the Village was as a

full-time firefighter or sworn firefighter/paramedic. Instead, Mitchell argues that she should be



                                                  11
1-15-3094


considered a firefighter within the meaning of the Act because she claims she performed duties

from time to time that were similar to that of a full-time firefighter. Initially, we note the Village

offered Mitchell the opportunity to become a sworn firefighter/paramedic on at least two

occasions and Mitchell insisted that she remain a civilian paramedic and was therefore paid at a

pay rate lower than a full-time firefighter or sworn firefighter/paramedic.

¶ 31   The record demonstrates that Mitchell was trained to perform some limited support roles

to firefighters, such as locating fire hydrants, laying and connecting the hose, carrying ladders,

changing air packs, etc. Mitchell was allowed to go into a hazardous atmosphere to rescue one of

the Village’s firefighters or paramedics, but she was not allowed to rescue a member of the

public. Mitchell was never trained to be part of an initial attack crew, and only

firefighters/paramedics would be assigned as part of an initial attack crew. Nonetheless, we note

the record shows Mitchell’s job title and primary job duty was as a paramedic. Although

Mitchell had a support role for firefighters, we see no merit to her claim she is a full-time

firefighter. Moreover, Mitchell’s argument that she should be considered a full-time firefighter

instead of a civilian paramedic because of her support role for firefighting fails as a matter of

law. The argument has been considered by this court before and rejected in the context of

pension benefits. McLear v. Village of Barrington, 392 Ill. App. 3d 664, 670 (2009). In McLear,

the plaintiffs claimed that they should be classified as “firefighters” for purposes of transferring

pension funds because they participated in firefighting activities, in addition to paramedic duties,

while responding to emergency calls for the Village. McLear, 392 Ill. App. 3d at 670. In finding

that the plaintiffs could not be considered “firefighters” for purposes of receiving additional

pension funds, the court reasoned:




                                                  12
1-15-3094


                “[T]he sole authority to issue certificates of appointment must rest

                in the board of fire and police commissioners. Here, the plaintiffs

                were not appointed by the board of fire and police commissioners

                as firefighters until 1995, when they also underwent physical

                agility, polygraph, and psychological exams as part of the process

                of being appointed. See 65 ILCS 5/10-2.1-6(h) (West 2006).”

                McLear, 392 Ill. App. 3d at 673.

As such, in McLear, the court recognized that a paramedic cannot be classified as a “firefighter,”

even if he or she participated in firefighter duties, until he or she is appointed a firefighter, i.e.

becomes a sworn firefighter. Here, Mitchell was never appointed to become a sworn firefighter

and, in fact, expressed her desire on numerous occasions not to assume those additional

responsibilities or become a sworn member of the fire department. Although McLear concerned

pension rights, we see no convincing reason why we should depart from the rationale in McLear.

As such, because Mitchell did not fall within the purview of the Act, she is not entitled to health

insurance benefits under the Act.

¶ 32    Mitchell also argues that she is a “firefighter” as provided under the amended definition

to the Act, which defines firefighters as including licensed EMTs who are sworn members of a

fire department. Mitchell argues that because the Act provides that a firefighter under the Act

“includes, without limitation” “sworn” EMTs, it does not exclude “unsworn” paramedics and

EMTs. We disagree. The amended statute provides: “For the purposes of this Act, the term

‘firefighter’ includes, without limitation, a licensed emergency medical technician (EMT) who is

a sworn member of a public fire department.” 820 ILCS 320/3 (West 2012).




                                                   13
1-15-3094


¶ 33   Mitchell concedes in her complaint and first amended complaint that she “was never a

sworn firefighter.” The admissions in her pleadings constitute judicial admissions. Konstant

Products, Inc. v. Liberty Mutual Fire Insurance Co., 401 Ill. App. 3d 83, 86 (2010) (“A party’s

admissions contained in an original verified pleading are judicial admissions ***.”); Knauerhaze

v. Nelson, 361 Ill. App. 3d 538, 557 (2005) (a statement of fact that has been admitted in a

pleading is a judicial admission and is binding on the party making it). Given the fact that

Mitchell was never a sworn member of the fire department, she does not fall within the purview

of the Act, which requires her to be a licensed EMT “who is a sworn member of a public fire

department.” (Emphasis added.) 820 ILCS 320/3 (West 2012); Stroger, 201 Ill. 2d at 524 (a

statute must be construed as a whole and, if possible, in a manner such that no term is rendered

meaningless or superfluous).

¶ 34   To read the statute as suggested by Mitchell—that both “sworn” and “unsworn” EMTs

are included in the amended definition of a firefighter—would render the legislature’s use of the

word “sworn” superfluous. If the legislature had intended to include both “sworn” and

“unsworn” licensed EMTs in its definition of a firefighter, the legislature could have simply

eliminated the word “sworn” when it drafted the amendment and simply defined firefighter as to

include licensed EMTs. However, it did not do this. We cannot interpret a statute to render a

term or phrase superfluous. Hirschfield v. Barrett, 40 Ill. 2d 224, 230 (1968) (the presence of

surplusage should not be presumed in statutory construction and each word, clause or sentence

must, if possible, be given some reasonable meaning); Stroger, 201 Ill. 2d at 524 (a statute must

be construed as a whole and, if possible, in a manner such that no term is rendered meaningless

or superfluous). Based on principles of statutory construction, we reject Mitchell’s argument that

the amended definition of a firefighter includes both sworn and unsworn EMTs.



                                                14
1-15-3094


¶ 35   Further, “it is a fundamental principle of statutory construction that the express mention

of one thing in a statute excludes all other things not mentioned.” Requena v. Cook County

Officers Electoral Board, 295 Ill. App. 3d 728, 733 (1998); see also People v. Fink, 94 Ill. App.
3d 816 (1981). In this case, the legislature amended the statute so that the term firefighter also

included licensed EMTs who are sworn members of a public fire department. Under statutory

construction jurisprudence, the inclusion of “sworn” licensed emergency medical technicians

excludes other positions not mentioned, including “unsworn” licensed emergency medical

technicians. Therefore, we reject Mitchell’s argument that unsworn civilian paramedics are

considered firefighters under the amended definition of a firefighter contained in the Act.

¶ 36   Finally, we find Mitchell’s equal protection clause claim also fails. Mitchell argues that,

in denying her claim for health insurance benefits under the Act, the Village is impermissibly

treating civilian paramedics differently than full-time firefighters in violation of her equal

protection rights. Whether the Act violates constitutional rights is a question of law, which we

review de novo. Jacobson v. Department of Public Aid, 171 Ill. 2d 314, 323 (1996). We interpret

a statute as constitutional if “reasonably possible.” In re Jonathon C.B., 2011 IL 107750, ¶ 79.

The Supreme Court of Illinois routinely recognizes that statutes have a strong presumption of

constitutionality. People v. Sharpe, 216 Ill. 2d 481, 486-87 (2005). To defeat this presumption

the party challenging must “clearly establish” the alleged constitutional violation. Id. at 487.

¶ 37   The equal protection analysis is the same under either the Illinois or United States

Constitution. People v. Shephard, 152 Ill. 2d 489, 499 (1992); U.S. Const., amend. XIV, § 1; Ill.

Const. 1970, art. I, § 2. The equal protection clause “guarantees that similarly situated

individuals will be treated in a similar fashion, unless the government can demonstrate an

appropriate reason to treat them differently.” In re Jonathon C.B., 2011 IL 107750, ¶ 116. This



                                                 15
1-15-3094


guarantee allows the legislature to create distinctions between different groups of people as long

as that distinction avoids “criteria wholly unrelated to the legislation’s purpose.” Id. The rational

basis test, which the parties concede is that test to be applied here (Majid v. Retirement Board of

Policemen’s Annuity & Benefit Fund, 2015 IL App (1st) 132182, ¶ 48 (“[t]he deferential rational

basis test applies to a statutory classification that does not affect fundamental rights or create a

suspect classification”)), “simply inquires whether the means employed by the statute to achieve

the stated purpose of the legislation are rationally related to that goal.” People v. Breedlove, 213
Ill. 2d 509, 518 (2004). The court will not make this rational basis inquiry, however, until the

movant proves he or she is similarly situated to the comparison group. People v. Masterson,

2011 IL 110072, ¶ 25 (“As a threshold matter, though, it is axiomatic that an equal protection

claim requires a showing that the individual raising it is similarly situated to the comparison

group.”). If a movant cannot meet this preliminary threshold, the equal protection claim fails.

People v. Whitfield, 228 Ill. 2d 502, 51 (2007).

¶ 38   First, Mitchell’s equal protection claim fails because she has presented no evidence to

show how full-time sworn firefighters are similarly situated to unsworn civilian paramedics like

her. Whitfield, 228 Ill. 2d at 513 (if a movant cannot meet this preliminary threshold in showing

that she is similarly situated to the comparison group, the equal protection claim fails).

¶ 39   Second, assuming Mitchell had properly presented her equal protection argument and

shown that she is similarly situated to sworn firefighter/paramedics who receive enhanced health

insurance benefits under the Act, we find that there is a rational basis for the Village to treat

civilian paramedics like Mitchell differently than full-time firefighters and sworn

firefighter/paramedics for purposes of providing health care benefits. Majid, 2015 IL App (1st)
132182, ¶ 48 (“The deferential rational basis test applies to a statutory classification that does not



                                                   16
1-15-3094


affect fundamental rights or create a suspect classification.”). First, the State legislature has

enacted laws that require employers to bear the increased costs of enhanced insurance coverage

for full-time firefighters and sworn EMTs. The legislature did not require employers, such as the

Village, to bear increased costs to provide enhanced insurance for civilian paramedics.

Furthermore, we note that full-time firefighters and sworn firefighters/paramedics are required to

perform more tasks—and specifically dangerous, life-threatening tasks—that civilian paramedics

are not required to perform. In other words, civilian paramedics are not required to perform the

same dangerous tasks as sworn firefighter/paramedics and full-time firefighters. The employers

of firefighters and firefighter/paramedics should be able to provide those employees with

enhanced healthcare benefits as an incentive for them to perform their dangerous jobs without

the employer also incurring the additional financial burden of providing the enhanced healthcare

coverage to other employees with less dangerous jobs like civilian paramedics. Sworn

firefighter/paramedics and full-time firefighters should be able to perform the dangerous work

required of them with the knowledge that if they suffer a catastrophic injury that prevents them

from returning to work, they will receive enhanced insurance coverage. “If a court can

reasonably conceive of circumstances that justify distinguishing the class benefitted by the

statute from the class outside its scope, the classification is constitutional.” (Internal quotation

marks omitted.) Majid, 2015 IL App (1st) 132182, ¶ 48. Thus, because the Village had a rational

basis to treat full-time firefighters and sworn firefighters/paramedics differently than civilian

paramedics, Mitchell’s equal protection claim fails. Based on our finding that Mitchell was not

eligible for benefits under the Act and our resolution of the equal protection argument, it is not

necessary to address the other arguments raised by the parties.

¶ 40                                   Conclusion



                                                  17
1-15-3094


¶ 41   For the reasons above, we affirm the trial court’s ruling granting summary judgment in

favor of the Village.

¶ 42   Affirmed.




                                              18